          Case 7:20-cv-02008-PMH Document 24 Filed 07/29/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  LAVOGIA JACKSON,

                                  Plaintiff,
 v.                                                           ORDER

  ANTHONY J. ANNUCCI, et al.,                                 20-cv-2008 (PMH)

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        By letter dated July 20, 2020, and filed via ECF on July 28, 2020, Plaintiff, who is

proceeding pro se and in forma pauperis, seeks clarification regarding the service of Plaintiff’s

Complaint on Defendant Dahl and the timing requirements for Defendants to answer Plaintiff’s

Complaint. (Doc. 23).

        The Marshals effected service of Plaintiff’s Complaint on Defendant Dahl on July 17,

2020. (Doc. 22). Defendants have 60 days to file a responsive pleading. See Fed. R. Civ. P.

12(a)(2–3). Therefore, no Defendant is in default as the Defendants time to answer has not yet run.

(See Docs. 15–20, 22).

        Additionally, by letter dated July 14, 2020, and filed via ECF on July 22, 2020, Plaintiff

requests that he be assigned pro bono counsel pursuant to 28 U.S.C. § 1915(e)(1). Unlike in

criminal cases, in civil cases, there is no requirement that courts supply indigent litigants with

counsel. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad

discretion” when deciding whether to seek pro bono representation for a civil litigant. Id. Even if

a court does believe that a litigant should have a free lawyer, under the in forma pauperis statute,

a court has no authority to “appoint” counsel, but instead, may only “request” that an attorney



                                                        1
         Case 7:20-cv-02008-PMH Document 24 Filed 07/29/20 Page 2 of 2




volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296,

301–310 (1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must

therefore request the services of pro bono counsel sparingly, and with reference to public benefit,

in order to preserve the “precious commodity” of volunteer-lawyer time for those litigants whose

causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       One consideration for the Court is whether Plaintiff’s claims “seems likely to be of

substance.” Hodge, 802 F.2d at 60–61. This is “a requirement that must be taken seriously.” Id.

Given the early stages of this proceeding, the Court cannot determine at this time whether

Plaintiff’s claims are likely of substance. Accordingly, the Court denies Plaintiff’s request without

prejudice to renew the request at a later date.



                                                              SO ORDERED:

Dated: New York, New York
       July 29, 2020
                                                              ____________________________
                                                              Philip M. Halpern
                                                              United States District Judge




                                                  2
